 

CONTRACT OPERATING AGREEMENT

 

THIS CONTRACT OPERATING AGREEMENT (this “Agreement”), dated effective June 1,
2014 (the “Effective Date”), is by and between CEGX of Texas, LLC, a Texas
limited liability company (“Operator”), and BRADFORD JOINT VENTURE PARTNERSHIP
(“Company”). Operator and Company are sometimes referred to together herein as
the “Parties”, and individually as a “Party”.

 

RECITALS

 

WHEREAS, Company is a 93.75 percent working interest owner in the Bradford A & B
leases – Exhibit B, Properties, and desires that Operator provide services as
described in Exhibit A, Services.

 

NOW, THEREFORE, in consideration of the premises, the terms and provisions set
forth herein, the mutual benefits to be derived from the performance thereof and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

ARTICLE 1

DUTIES OF OPERATOR

 

Section 1.1 Retention of Operator. Company hereby retains and authorizes
Operator to perform the Services as of the Effective Date. Operator hereby
accepts such retention, authorization, and agrees to perform the Services and/or
cause the Services to be performed in accordance with this Agreement.

 

Section 1.2 Standard of Care. Operator shall perform the Services and carry out
its responsibilities under this Agreement in accordance with Exhibit A,
Services.

 

Section 1.3 Access. Operator, its agents and employees, contractors, and
subcontractors, shall at all times during the performance of the Services have
full and free access to the Properties as may be necessary to perform the
Services.

 

Section 1.4 Independent Contractor. The work and labor herein provided for shall
be done and performed by Operator as an independent contractor and under the
sole supervision, management, discretion, and control of Operator in accordance
with the specifications set forth herein.

 

Section 1.5 Hold Harmless. Furthermore, in the event Operator retains
independent contractors for the benefit of Company, Company releases and holds
harmless Operator and its affiliates, together with their respective officers,
directors, members, employees and other representatives, from and against any
and all damages arising out of or in any way connected with the goods and
services provided by such independent contractors.

 

1

 

 

ARTICLE 2

PAYMENT FOR COST OF SERVICES

 

Section 3.1 Payment. In exchange for the performance of Services, Company shall
pay Operator the Cost of Services to operate the aforementioned oil and gas
properties. Company will be responsible for all an administrative and pumping
fee of $500 per month, 93.75 percent of the actual cost of electricity, 93.75
percent of the applicable taxes (i.e., Ad Valorem, Severance, and Property) and
93.75 percent of the cost for ongoing maintenance and repairs to operate Company
assets. The monthly fee shall be reviewed and may be adjusted to account for
inflation at the end of the initial three (3) year term of this Agreement.

 

Section 3.2 Invoices. On or before the last day of each calendar month, Operator
shall furnish to Company a detailed invoice for the period ending on the last
day of the calendar month preceding such calendar month, setting forth the Cost
of Services, if any, during such prior calendar month and such supporting
documentation and additional data as Company may reasonably require to
substantiate Operator’s right to payment.

 

Section 3.3 Payment. All amounts owing by either Party to the other Party under
this Agreement shall be paid by check or wire transfer of immediately available
funds in U.S. dollars sent to the bank and account designated by the receiving
Party within thirty (30) days after receipt of a reasonably detailed invoice.

 

ARTICLE 3

BOOKS, RECORDS, & AUDITING

 

Section 3.1 Books and Records. Operator shall, and shall cause its Affiliates
to, maintain at all times true and correct books and records in connection with
the performance of the Services in accordance with accepted oil and gas industry
practices.

 

Section 3.2 Audit. Upon thirty (30) days’ prior written notice, but not more
than twice per calendar year, Company shall have the right from time to audit
the relevant portions of the books and records of Operator and its Affiliates
referenced in Section 4.1. If Company does not challenge any financial statement
or invoice submitted by Operator to Company within one (1) calendar year of such
financial statement or invoice, the financial statement or invoice shall be
presumed to be accurate. If an audit reveals an error in any invoice paid by
Company resulting in an overpayment by Company, Operator shall reimburse Company
for the amount of such overpayment. Should an audit reveal an error in any
invoice paid by Company resulting in an underpayment, the Company shall
reimburse the amount of the underpayment to the Operator.

 

ARTICLE 4

RELEASE, INDEMNITY, & CERTAIN WARRANTIES

 

Section 4.1 Release of Operator. In no event shall Operator be liable to the
Company for, and Company, on behalf of the Company Group, hereby releases
Operator and its Affiliates from, any and all Damages that arise out of, relate
to or are otherwise attributable to, directly or indirectly, the performance of
the Services, except to the extent that such Damages are caused by the fraud,
bad faith, gross negligence, willful misconduct of Operator or any of its
Affiliates, or material breach by Operator or any of its Affiliates of the terms
and conditions of this Agreement.

 

2

 

  

Section 4.2 Indemnity of Company. Operator hereby agrees to indemnify, defend,
and hold harmless the Company Group from and against any and all Damages
incurred or suffered by any of the Company Group to the extent such Damages
arise out of or result from the fraud, bad faith, gross negligence, or willful
misconduct of Operator or any of its Affiliates in the conduct of the Services,
EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE (WHETHER
SOLE, JOINT, OR CONCURRENT), STRICT LIABILITY, OR OTHER LEGAL FAULT OF ANY OF
THE COMPANY GROUP. Such obligations shall survive the termination of this
Agreement.

 

Section 4.3 Indemnity of Operator. Except as provided for in Section 5.2 above,
Company hereby agrees to indemnify, defend, and hold harmless the Operator Group
from and against any and ail Damages incurred or suffered by any of the Operator
Group to the extent such Damages arise out of or result from the conduct of the
Services, EVEN IF SUCH DAMAGES ARE CAUSED IN WHOLE OR IN PART BY THE NEGLIGENCE
(WHETHER SOLE, JOINT, OR CONCURRENT), STRICT LIABILITY, OR OTHER LEGAL FAULT OF
ANY OF THE OPERATOR GROUP. Such obligations shall survive the termination of
this Agreement.

 

ARTICLE 5

FORCE MAJEURE

 

Section 5.1 Force Majeure. If by reason of a Force Majeure Event either Party is
rendered unable, wholly or in part, to carry out its obligations under this
Agreement, and if such Party gives notice and the details of such Force Majeure
in writing, facsimile, or email to the other Party within a reasonable time
after the occurrence of the cause relied on, the Party giving such notice, so
far as and to the extent that its performance is affected by such Force Majeure
Event and during the continuance of its inability to perform as a result of such
Force Majeure Event, shall not be liable in damages; provided, however, that the
Party claiming such Force Majeure Event shall cause such Force Majeure Event to
be remedied with all reasonable dispatch.

 

ARTICLE 6

TERM AND TERMINATION

 

Section 6.1 Term. This Agreement shall remain in full force and effect for a
period of three (3) years from the Effective Date, provided that this Agreement
shall renew automatically for successive one (1) year terms until such time as
one Party notifies the other not later than sixty (60) days prior to the
commencement of a new one (1) year term that such Party desires that the
Agreement not be so renewed.

 

Section 6.2 Operator’s Continued Performance. Upon the termination of this
Agreement, Operator shall submit to Company a final accounting of its operations
hereunder and deliver to the successor operator designated by Company (or to
Company if there is no successor operator) all records, reports, books, data and
other material(s) related to the performance of the Services that are in the
possession of Operator and its Affiliates as promptly as possible.

 

3

 

 

Section 6.3 Notices. All notices that are required or may be given pursuant to
this Agreement shall be given in writing and delivered personally, by telecopy
or by recognized courier service to the addresses and/or facsimile numbers
listed below:

 

  If to Operator:           CEGX of Texas, LLC     524 Highway 180 East    
Albany, Texas 76430     Attention: Dow Bowman     Telephone: (325) 762-2212    
      If to Company:           Bradford Joint Venture Partnership     6037
Frantz Rd. Ste. 103     Dublin, Ohio 43017     Attention: Timothy Crawford    
Telephone: (614) 459-4959  

 

Section 6.4 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the Laws of the State of Ohio,
without regard to the conflict of law provisions thereof.

 

Section 6.5 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the Parties, and their successors and permitted
assignees.

 

Section 6.6 Entire Agreement. This Agreement constitutes the entire agreement
between the Parties pertaining to the subject matter hereof, and supersedes all
prior agreements, understandings, negotiations and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof.

 

Section 6.7 Amendments. This Agreement may be amended or modified only by an
agreement in writing signed by all Parties and expressly identified as an
amendment or modification.

 

Section 6.8 Severability. This Agreement is intended to be performed in
accordance with, and only to the extent permitted by, all applicable Laws. If
any provision of this Agreement or the application thereof to any Person or
circumstance shall, for any reason and to any extent, be invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to other Persons or circumstances shall not be affected thereby, but
rather shall be enforced to the greatest extent permitted by Law.

 

4

 

  

Section 6.9 Captions. The captions in this Agreement are for convenience only
and shall not be considered a part of or affect the construction or
interpretation of any provision of this Agreement.

 

Section 6.10 Waiver of Consequential and Punitive Damages. NEITHER PARTY SHALL
BE ENTITLED TO RECOVER FROM THE OTHER, AND EACH PARTY RELEASES THE OTHER PARTY
FROM, ANY LOSSES, COSTS, EXPENSES, OR DAMAGES ARISING UNDER THIS AGREEMENT OR IN
CONNECTION WITH OR WITH RESPECT TO THE SERVICES CONTEMPLATED IN THIS AGREEMENT
IN EXCESS OF THE ACTUAL COMPENSATORY DAMAGES SUFFERED BY SUCH PARTY. EACH OF THE
PARTIES WAIVES, AND RELEASES THE OTHER PARTY FROM ANY RIGHT TO RECOVER PUNITIVE,
SPECIAL, EXEMPLARY AND CONSEQUENTIAL DAMAGES ARISING IN CONNECTION WITH OR WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT; PROVIDED, HOWEVER,
THAT ANY SUCH DAMAGES RECOVERED BY A THIRD PARTY (OTHER THAN SUBSIDIARIES,
PARTNERS, AFFILIATES, OR PARENTS OR A PARTY) FOR WHICH A PARTY OWES THE OTHER
PARTY AN INDEMNITY SHALL NOT BE WAIVED. NOTHING IN THIS SECTION SHALL WAIVE OR
BE DEEMED TO WAIVE ANY PARTY’S RIGHT TO SPECIFIC PERFORMANCE, INJUNCTIVE RELIEF,
OR OTHER EQUITABLE REMEDIES.

 

[End of Page. Signatures to Follow.]

 

5

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement by their duly
authorized representatives as of the Effective Date.

 

  OPERATOR:       CEGX OF TEXAS, LLC         By: /s/ Dow E. Bowman.   Name: Dow
E. Bowman.   Title: Chief Operating Officer         COMPANY:           BRADLEY
JOINT VENTURE PARTNERSHIP         By: /s/ Timothy W. Crawford   Name: Timothy W.
Crawford   Title: Partnership Administrator

 

Signature Page to Contract Operating Agreement

 

6

 

 

ATTACHED TO AND MADE PART OF OPERATING AGREEMENT BY AND BETWEEN
CEGX OF TEXAS, LLC AND BRADFORD JOINT VENTURE PARTNERSHIP

 

EXHIBIT “A”

SERVICES

 

Capitalized terms used herein and not otherwise defined herein have the meanings
given to them in that certain Contract Operating Agreement by and between CEGX
of Texas, LLC and Bradford Joint Venture Partnership.

 

1. Description of Services. Operator shall provide or cause to be provided to
Company the categories of operating services (collectively, “Services”) defined
in this Exhibit (A) as, respectively, “Routine Operations”, “Major Operations”,
“Marketing Services”, “Accounting Services”, “Reporting Services” and
“Miscellaneous Services”. The performance of the Services shall include, in all
cases, the performance by Operator, and Operator’s compliance with, all of the
covenants, terms, and provisions of this Agreement.

 

2. Routine Operations. Operator shall perform or cause to be performed duties
that include all day-to-day activities relating to the operation and management
of the Properties with the objectives of optimizing production, maintaining the
associated oil and gas leases, extending the productive lives of the Properties,
maximizing economic reserve recovery, and minimizing expenses (collectively,
“Routine Operations”), including:

 

(a)supervision of daily operations;

 

(b)engagement of contract pumpers and other contractors, drilling contractors,
service companies, drilling consultants, geologists, reserve engineers,
completion consultants, regulatory consultants, legal and land consultants;

 

(c)review of reservoir and well production performance and operating expenses,
including the performance of studies to develop cost reduction measures,
alternative solutions to recurring problems, production improvements, and
methods of early detection of problems to the extent requested or approved by
Company;

 

(d)preparation of engineering, planning, and cost estimates for operations to be
conducted on the Properties;

 

(e)coordination of monthly oil and gas production information with Company for
marketing purposes;

 

(f)handling of oil and gas production, and delivery thereof to purchasers,
pipelines, tanks and/or other facilities; and

 

(g)otherwise the performance of such operations on the Properties as are
necessary or appropriate consistent with the standard of the reasonably prudent
operator.

 

A-1

 

  

3. Major Operations. From time to time, Operator may be called upon to perform,
or to cause to be performed, the following Services in connection with the
Properties (“Major Operations”):

 

  (a) site preparation, drilling, logging, coring, testing, fracturing or other
formation stimulation, and completion and equipping for production (including
the installation of tanks, separators, flowlines, and other production
equipment) or plugging and abandonment as a dry hole, of any new oil and gas
well on the Properties, and the drilling of, or the conversion of an existing
well to, an injection well, a saltwater disposal well, or a water supply well
and the construction of dewatering facilities and deepening operations,
sidetracking operations and recompletion operations;         (b) plugging and
abandonment operations for Hydrocarbon or water wells that have once produced,
as well as for injection wells;         (c) reworking operations intended to
restore Hydrocarbon production or permit injection in a previously productive
wellbore;         (d) plugging back operations;         (e) implementation and
conduct of enhanced hydrocarbon recovery techniques; and         (f) any other
operations that, based upon past practices in the operation of the Properties.

 

In connection with all Major Operations, Operator shall be responsible for the
preparation of bid/proposal specifications and the acquisition of competitive
bids and/or proposals for, and the procurement of, necessary services,
materials, equipment, and other goods required for the performance of Operator’s
obligations under this Section 3.

 

Operator shall have the authority to perform all operations as previously
defined in this section without requiring additional permission from the
Company.

 

The Operator is authorized to charge a daily supervision rate of $500 when Major
Operations are required (i.e., perforating new formations, reworking wells,
etc.) after the initial drilling and completion work is finished.

 

4. Reporting Services. Operator shall prepare or cause to be prepared for filing
by Company all regulatory reports required by Governmental Authorities. In
addition, upon request by Company, Operator agrees to furnish to Company or
cause to be furnished to Company copies of each of the following items promptly
following their receipt or preparation by Operator:

 

  (a) daily drilling, work over, or other operations reports;         (b) core
analyses;         (c) if any, mud logs;         (d) electrical induction logs
and surveys, neutron logs, or any other logs or similar tests run with respect
to any Property;         (e) well tests, completion, and similar operational
reports; and         (f) copies of all correspondence (including correspondence
from any Governmental Authority) received by Operator pertaining in any way to
the Properties.

 

All such data, reports, information, correspondence, logs, surveys, and
technical analyses shall be the property of Company, and Operator shall retain
no proprietary interest therein. In addition, Operator agrees to furnish to
Company or cause to be furnished copies of such other reports and materials as
Company may reasonably request.

 

5. Administration and Pumping. The Operator is authorized to charge a $500.00
monthly administrative and pumping fee for each partnership well. The monthly
fee shall be reviewed and may be adjusted to account for inflation at the end of
the initial three (3) year term of this agreement.

 

6. Utilities. All electricity bills shall be paid on an actual cost basis.

 

7. Taxes. The Company shall be responsible for paying all Ad Valorem, Severance,
and Property taxes assessed by the state and local governments.

 

A-2

 

 

EXHIBIT “B”

PROPERTIES

 

INSOFAR AND ONLY INSOFAR, as these Oil, Gas; & Mineral Leases cover all of the
mineral rights described below to a depth of 1,500 feet to surface:

 

Tract One - Bradford “A” Lease RRC (30449)

 

NW/4 of Section, Blind Asylum Lands in Shackelford County, Texas, INSOFAR AS
FROM THE SURFACE DOWN TO 1500 FEET.

 

Tract Two - Bradford “B” Lease RRC (30450)

 

NE/4 of Section 4, Blind Asylum Lands in Shackelford County, Texas, INSOFAR AS
FROM THE SURFACE DOWN TO 1500 FEET.

 

A-3

 

  

